1 of 2

Case 1:15-cv-00382-HSO-JCG Document 329-7 Filed 01/03/19 Page 1 of 4

 

Property Link
Deeds & Records Link

UCCs Link

Marriage License

Terms Of Use
Privacy Policy

Webmaster

Copyngnt © 2000
Delta Computer Siystems. Inc.
AD nghts reserved

 

http://www.deltacomputersystems.com/cgi-Irm5/LRMCGI02...

Powernd by:
wk. DelltaComputer Stans inc.

COPYRIGHT 2000 DELTA COMPUTER SYSTEMS, INC.

Property Link

HARRISON COUNTY, MS
Tax Year 2016
Clstenk Datel ES/2027 Records Last pasted 1/18/2017
PROPERTY DETAIL
OWNER HANDSHOE JENNIFER WALTON ACRES : **NA**
110 HALL STREET LAND VALUE : 35535
IMPROVEMENTS : **NA**
WIGGINS MS 39577 TOTAL VALUE: 35535

PARCEL — 0711N-02-094.000
ADDRESS 604 HARDY AVE

YEAR 2016 TAX DUE
COUNTY 194.12
CITY 181.22
SCHOOL 345.65
TOTAL 720.99

ASSESSED : 5330

TAX INFORMATION
PAID BALANCE
194.12 0.00
181.22 0,00
345.65 0.00
720.99 0.00

Mail Payments To:

David V. Larosa, Sr., Tax Collector
P.O. Box 1270
Gulfport, MS 39502

Postmark will be used to determine penalty

LAST PAYMENT DATE 12/16/2016
MISCELLANEOUS INFORMATION

EXEMPT CODE

HOMESTEAD
CODE

TAX DISTRICT 3G

None

PPIN 035440
SECTION 07
TOWNSHIP 08
RANGE ll

Deed Book/Page References

Book Page
2004-0009197-D-J1
1553/0091

1446/0031

1443/0282

DR: 2015-0001566-D-J1
03/17/20

15-WD

LOTS E & F STOKES
SUBD
STOKES SUBD

LEGAL

Date Type
11/

1/2004 WD
8/23/2001 WD
3/23/1999
2/26/1999

2017-01-19, 6:43 PM
2 of 2

Case 1:15-cv-00382-HSO-JCG Document 329-7 Filed 01/03/19 Page 2 of 4

http://www.deltacomputersystems.com/cgi-lrm5/LRMCGIO2...

1241/0144
1194/0311
1106/0166
TAX PAID HISTORY
Year Owner Total Tax Paid(Y/N)
Y
2015 RDNNIEER S 720.99 LAST PAYMENT DATE
12/28/2015
Y
2014 HANDSHOE DOUELASE 960.02. LAST PAYMENT DATE I/
& JENNIFER <
8/2015
Y
2013 ae S 929.60 LAST PAYMENT DATE
12/30/2013
Y
2012 pe recoae peVehee 929.60 LAST PAYMENT DATE
12/27/2012
Y
2011 ee |||: K 929.60 LAST PAYMENT DATE
12/27/2011
¥
2010 BN ONNIEER DOUGLAS K 929.60 LAST PAYMENT DATE
12/23/2010
Y
2009 EASE IOE SLES 908.28 LAST PAYMENT DATE 12/
& JENNIFER 9/2009

TAX SALES HISTORY, FOR UNPAID TAXES
Year Sold To Redeemed Date/By
**NO TAX SALES FOUND**

2017-01-19, 6:43 PM
Case 1:15-cv-00382-HSO-JCG Document 329-7 Filed 01/03/19 Page 3 of 4

http://www.deltacomputersystems.com/cgi-Irm35/LRMCGI02...

Powered ty:

Harrison County Mi DetaCanper Sensi

 

COPYRIGHT 2000 DELTA COMPUTER SYSTEMS, INC.
Property Link

HARRISON COUNTY, MS

 

Tax Year 2016

Conceal Dale UOT Records Last Updated 1/18/2017

Property Link PROPERTY DETAIL
bia ERodeliak OWNER — HANDSHOE JENNIFER WALTON ACRES : **NA**
110 HALL STREET LAND VALUE : 17940
UCCs Link .
IMPROVEMENTS : **NA**
WIGGINS MS 39577 TOTAL VALUE: 17940
Marriage License ASSESSED : 2691

PARCEL — 0605B-01-024.000
ADDRESS DOGWOOD LN

Terms Of Use
TAX INFORMATION

Privacy Policy YEAR 2016 TAX DUE PAID BALANCE
SUE COUNTY 121.42 121.42 0.00
Webmaster CITY 0.00 0.00 0.00

SCHOOL 149,22 149.22 0.00

TOTAL 270.64 270.64 0.00

Mail Payments To:

Copyrere © 2000 David V. Larosa, Sr., Tax Collector
Cetta Computer Systems. Inc
Al nghts reserved P.O. Box 1270

Gulfport, MS 39502

Postmark will be used to determine penalty
LAST PAYMENT DATE 12/16/2016
MISCELLANEOUS INFORMATION
DR: 2015-0001566-D-J1

EXEMPT CODE LEGAL 94,1790
HOMESTEAD
CODE None ewe

LOT 25 ROBINWOOD
TAX DISTRICT 2M FOREST PHASE
PPIN 095693 2-A

ROBINWOOD FOREST
SECTION 01 PHASE 2-A
TOWNSHIP 06
RANGE 12
Deed Book/Page References
Book Page Date Type
1561/0234 NV wD

6/2001
1255/0195
TAX PAID HISTORY

1 of 2 2017-01-19, 6:44 PM
2 of 2

Case 1:15-cv-00382-HSO-JCG Document 329-7 Filed 01/03/19 Page 4 of 4

Year

2015

2014

2013

2012

2011

2010

2009

http://www.deltacomputersystems.com/cgi-Irm5/LRMCGIO2...

Owner Total Tax Paid(Y/N)
Y
TANIEER. EDOUGLAS & 474 83 LAST PAYMENT DATE
12/28/2015
. Y
TLUNIFER.. DOUGLAS & 46559 LAST PAYMENT DATE 1/
8/2015
Y
TANNER DOUGLAS & 563 59 LAST PAYMENT DATE
12/30/2013
. Y
NER DOUGLAS & 565.99 LAST PAYMENT DATE
12/27/2012
. Y
MANUEL E DOUGLAS & 445 54 LAST PAYMENT DATE
12/27/2011
Y
TANIEER. E DOUGLAS & 43757 LAST PAYMENT DATE
12/23/2010
Y
HANDSHOE DOUGLAS & 5595) LAST PAYMENT DATE 12/
JENNIFER sone

TAX SALES HISTORY, FOR UNPAID TAXES

Sold To

Redeemed Date/B

**NO TAX SALES FOUND**

2017-01-19, 6:44 PM
